          Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 1 of 11




                                 Plaintiff's letter motion at Dkt. No. 76 is DENIED without prejudice to renewal
                                 at the time Plaintiff files any motions in limine.

                                 By September 30, 2020, Defendant shall make any supplemental productions,
                                 including its production of responsive documents identified from Defendant's
September 14, 2020               July 2020 collection.

VIA ECF                          The Clerk of Court is respectfully requested to close the letter motion at Dkt.
                                 No. 76.
Honorable Lorna G. Schofield
United States District Court  So Ordered.
Southern District of New York
40 Foley Square               Dated: September 15, 2020
New York, New York 10007              New York, New York

Re:      Amanda Johnson v. L’Oréal USA, Case No. 18-cv-09786 (LGS)

Dear Judge Schofield:

We represent Defendant L’Oréal USA (“L’Oréal” or “Defendant”) in the above-referenced matter.
We write in response to Plaintiff’s Letter Motion for Discovery Sanctions (Dkt. 76).

L’Oréal has gone to extraordinary lengths to provide full discovery in this matter. After engaging
in extensive discovery, L’Oréal identified specific issues with its preservation and data collection.
L’Oréal has been transparent, providing detailed updates, and taking steps to cure each issue in
turn. L’Oréal has invested enormous resources in remedial measures. While L’Oréal’s process was
certainly not perfect, cumulative good-faith efforts ensured that potentially relevant data was
located and searched, and gaps identified and filled. Consequently, Plaintiff has not been deprived
of relevant information and suffers no prejudice. Plaintiff misrepresents L’Oréal’s disclosures,
misstates the law, and misunderstands the curing effect of L’Oréal’s remedial measures. At the
same time, Plaintiff ignores her own discovery failings. Plaintiff is entitled to relevant, reasonable
and proportionate discovery, which L’Oréal has provided. Accordingly, sanctions are not
warranted and Plaintiff’s motion should be denied.

    I.   Background

As the Court is aware, this is a single-plaintiff matter involving allegations of discrimination and
retaliation. Plaintiff’s employment was terminated on June 19, 2018, due to inappropriate
communications, and her data was promptly preserved, including her Office 365 (“O365”)
account. Key HR and business team members assisted with investigations and mediation, and in
September 2018, in-house counsel directed Maria Morales (VP, HR) to send a notice directing
them to preserve information concerning Plaintiff. 1 As detailed in our letter of July 16, 2020 (Dkt.
66), in spring 2019, L’Oréal collected a massive volume of email data from the O365 email


1
 Recipients included Plaintiff’s manager, Dan Bethelmy-Rada; her peers Kelly Conroy, Nicolas Krafft, Nour
Tayara, Chizuru Wykoff; and her direct reports, Nahema Consesa Alcolea, Jeanna Diorio and Taylor Griggs.
             Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 2 of 11


Honorable Lorna G. Schofield
September 14, 2020
Page 2


accounts of 11 custodians. 2 L’Oréal applied Plaintiff’s onerous English and French language search
terms, which generated more the 3,500 separate lines of search results. L’Oréal analyzed and
reviewed more than 48,000 documents, and during 2019-2020, produced more than 1,600
documents. L’Oréal subsequently collected and produced 2,439 pages of text messages from 6
iPhones.

In 2020, in the course of providing supplemental discovery, L’Oréal identified specific issues with
its data preservation and collection processes. L’Oréal systematically investigated, disclosed, and
took remedial action to address each issue. L’Oréal re-collected all available email data for the 11
original custodians, plus three others, for the period of April 1, 2016 to June 30, 2019. The table
below summarizes the custodians, the specific issue, and the remedial action taken:

    Custodian                Email Issues                            Remedial action in July 2020

    Johnson, Morales,        O365 default filter excluded            Filter disabled, data re-collected
    Realson, Tayara          certain files from the original
                             Spring 2019 data export
                             (“filter”) 3
    Alcolea, Conroy,         Filter; the O365 Spring 2019            Filter disabled; data re-collected
    Griggs, Rada, Wykoff     collection inadvertently cut off        through June 30, 2019
                             in June 2018 (“cut off”)
    Krafft                   Filter; cut-off; O365 email             Krafft’s email account as of
                             account purged when left                12/20/2019, was downloaded to
                             L’Oréal                                 his laptop hard drive, and all of
                                                                     that data was collected
    Conroy, Krafft,          Email archived on laptop hard           Archived email PST and OST files
    Morales, Rada            drives                                  collected
    Diorio                   Filter; cut-off; data purged            All collected emails, plus the emails
                             when left L’Oréal in summer of          of three supplemental custodians
                             2019. However, with the                 (Catherine McNally, Farida
                             exception of data excluded by           Mercedes and Dick Younge), were
                             the filter, all of her emails           searched for Diorio’s name using
                             through June 6, 2018 were               to/from/cc/bcc fields
                             collected in the original Spring
                             2019 data export.

L’Oréal’s July 2020 collection outlined above netted over 238 GBs of email data, which was
processed and deduplicated against previously-collected data. The results are still being searched,


2
  In addition to herself, Ms. Morales and the 8 hold recipients listed above, Plaintiff requested document
discovery from Carol Realson (Group VP, HR).
3
  Plaintiff asserts that the filter “deleted” files (Dkt. 76, p. 2) – it did not. Rather, files that for various
reasons were not able to be indexed were simply not exported. Any such files were included in the July
2020 recollection when the filter was disabled.
              Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 3 of 11


Honorable Lorna G. Schofield
September 14, 2020
Page 3


analyzed and reviewed but to date, only an extremely low number of newly-collected documents
are responsive and no significant new documents or information has been identified.

Regarding text messages, L’Oréal instructed custodians to retain relevant communications. Upon
collection, L’Oréal discovered data from 3 devices is no longer available:

    Custodian          Text message status 4                       Remedial source
    Griggs, Krafft,    Collected, produced from L’Oréal
    Wykoff             iPhones
    Morales            Collected, produced from personal
                       iPhone of current employee
    Conroy, Diorio     Collected, produced from personal
                       iPhones of former employees
    Tayara             L’Oréal iPhone irreparably damaged          Group text messages with Conroy,
                       in 2019 before collection – text            Griggs, and Krafft
                       messages not available
    Rada               L’Oréal iPhone inadvertently wiped          Group text messages with Conroy,
                       when returned to L’Oréal IT in 2019         Griggs, Krafft; individual text
                       – text messages not available               messages with Conroy; paper print
                                                                   outs 5
    Alcolea            Disposed of personal iPhone in 2019         Group and individual text messages
                       before collection – text messages           with Diorio, Griggs and/or Conroy
                       not available
    Realson            No relevant text messages
L’Oréal is unaware of relevant text message communications lost from devices that were not
produced from another source.



4
  Plaintiff states her productions are complete, however, her own productions omit key communications
directly related to her termination, including her text messages to Ms. Diorio about Plaintiff’s peers. See,
e.g., Bates No. D0007616 (“I’m about to crawl so deep and so far into Bart’s ass that he will think I live in
his fucking small intestines.”); Bates No. D0007586 (“Chizuru is about to get THESE HANDS....”). Plaintiff
also failed to produce key text message exchanges with Ms. Conroy related to her (Plaintiff’s) inappropriate
behavior.
5
  Plaintiff produced only a few texts that she exchanged directly with Mr. Rada and the earliest was in April
2018. This undermines her speculation that there were a large volume of additional Rada text messages
that were lost. Further, Plaintiff’s allegation that text messages around the time of her termination between
Rada and Plaintiff’s team regarding complaints about her behavior were deleted is meritless. It is undisputed
that Ms. Diorio provided HR and Mr. Rada with paper print-out and email versions of text messages and
social media postings, produced as Bates No. D0004701; D000102-110; D000112-118. Plaintiff’s allegation
that relevant text messages between Ms. Conroy and Messrs. Griggs and Rada were deleted or withheld
also is false. All relevant communications were produced. Plaintiff’s letter includes multiple other
misrepresentations regarding discovery, including for example, that handwritten notes concerning Ms.
Morales’ meetings with or about Ms. Johnson were not produced when in fact notes were produced in April
2019.
         Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 4 of 11


Honorable Lorna G. Schofield
September 14, 2020
Page 4


For the Court’s convenience, attached as Exhibit A is a chart which identifies the custodians at
issue in this motion, their relevance to Plaintiff's Complaint and the status of ESI collection and
production.

II.    Sanctions Are Not Warranted Under Governing Rule 37(e)
          a. Plaintiff misstates the law regarding Rule 37(e) sanctions

Plaintiff articulates the wrong legal standard for evaluating ESI spoliation claims. (Dkt. 76 at 4-
6.) The 2015 Amendments to Rule 37(e) of the Federal Rules of Civil Procedure govern the loss
of ESI, and the Committee Notes state that the amended rule “forecloses reliance on inherent
authority or state law to determine when certain measures should be used.” Fed. R. Civ. P. 37(e)
Advisory Committee’s Note (2015) (emphasis added). Inexplicably, Plaintiff argues that the Court
should apply the framework articulated in Residential Funding Corp. v. DeGeorge Fin. Corp., 306
F.3d 99 (2d Cir. 2002) and its progeny to impose sanctions for the alleged ESI preservation
failures in this case when the Advisory Committee Notes expressly state the amended Rule 37
“rejects cases such as Residential Funding Corp. v. DeGeorge Financial Corp., 306 F.3d 99 (2d
Cir. 2002), that authorize the giving of adverse-inference instructions on a finding of negligence
or gross negligence.” Id.; accord, Citibank, N.A. v. Super Sayin' Publ'g, LLC, 2017 WL 462601, at
*2 (S.D.N.Y. Jan. 17, 2017) (“[D]istrict courts in [the Second Circuit] ha[ve] already
acknowledged that the December 1, 2015 amendment to Rule 37 has been interpreted as
overruling the holding in Residential Funding Corp.” (internal quotation marks omitted). Courts
are to apply Rule 37(e), not inherent authority, in this context. See Dietz v. Bouldin, 136 S. Ct.
1885, 1892 (2016) (inherent powers should not be used when “contrary to any express grant of
or limitation on the district court’s power contained in a rule or statute.”).

District courts in this Circuit have repeatedly affirmed that Rule 37(e) is the appropriate standard
for evaluating ESI spoliation allegations. See Fashion Exch. LLC v. Hybrid Promotions, LLC, 2019
WL 6838672, at *3 (S.D.N.Y. Dec. 16, 2019) (“District courts in the Second Circuit have
recognized that Rule 37(e) replaces the prior framework for claims regarding a failure to preserve
ESI.”); accord, Cruz v. G-Star Inc., 2019 WL 4805765, at *8 (S.D.N.Y. Sept. 30, 2019); Lokai
Holdings LLC v. Twin Tiger USA LLC, 2018 WL 1512055, at *7 (S.D.N.Y. Mar. 12, 2018); Leidig
v. Buzzfeed, Inc., 2017 WL 6512353, at *7 (S.D.N.Y. Dec. 19, 2017).

Rule 37(e) provides: “If [ESI] that should have been preserved in anticipation or conduct of
litigation is lost because a party failed to take reasonable steps to preserve it, and cannot be
restored or replaced through additional discovery, the court: (1) upon finding prejudice to another
party from loss of the information, may order measures no greater than necessary to cure the
prejudice; or (2) only upon finding that the party acted with the intent to deprive another party
of the information’s use in the litigation may: (A) presume that the lost information was
unfavorable to the party; (B) instruct the jury that it may or must presume the information was
unfavorable to the party; or (C) dismiss the action or enter a default judgment.”

Here, to satisfy the mandatory predicate elements of Rule 37(e), Plaintiff must show that ESI that
(i) should have been preserved was (ii) lost (iii) because Defendant did not take reasonable steps
          Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 5 of 11


Honorable Lorna G. Schofield
September 14, 2020
Page 5


to preserve it, and (iv) it cannot be restored or replaced through additional discovery. L’Oréal
disputes the existence of evidence supporting the first three elements, but for the sake of page
limitations focuses its response on the last element, i.e. , that the information cannot be “restored
or replaced through additional discovery.” As described above, L’Oréal replaced any missing data
with supplemental collections from the original 11 custodians and data from 4 new custodians.
See, e.g., Watkins v. New York Transit Authority , 2018 WL 895624, at *10 (S.D.N.Y. Feb. 13,
2018) (denying sanctions for plaintiff’s failure to preserve a cell phone because the moving party
failed to establish that the ESI could not be restored or replaced through additional discovery).
Additionally, Plaintiff is not entitled to every single document that could possibly have existed.
Discovery must be reasonable, not perfect. See , e.g. , Agerbrink v. Model Service LLC, 2017 WL
933095 (S.D.N.Y. Mar. 8, 2017) (“The standard for evaluating discovery is reasonableness, not
perfection.”); Freedman v. Weatherford Int’l, 2014 WL 4547039 (S.D.N.Y. Sept. 12, 2014) (“The
Federal Rules of Civil Procedure do not require perfection”); Chen-Oster v. Goldman, Sachs & Co. ,
2012 U.S. Dist. LEXIS 130123 (S.D.N.Y. Sept. 10, 2012) (“the standard for the production of ESI
is not perfection[,]” but is one of “reasonable[ness.]”) Defendant has provided reasonable
discovery through the above-described supplemental data collection and search efforts.

            b. Plaintiff must produce evidence of intent to deprive and cannot rely on
               mere speculation

Even if Plaintiff were to meet all of the mandatory predicate elements of Rule 37(e), Plaintiff
cannot show that L’Oreal acted with an “intent to deprive” Plaintiff of use of ESI in this case –
another requirement to obtain serious sanctions like those Plaintiff seeks. Rule 37(e) prohibits
awarding an adverse inference sanction for ESI loss absent a finding that the party acted with
the intent to deprive another party of the information’s use in the litigation. See Fed. R. Civ. P.
37(e)(2). See, e.g., Mazzei v. The Money Store, 656 Fed. Appx. 558, 560 (2d Cir. 2016) (adverse
inference can be granted only upon finding that a party acted with intent to deprive); Leidig, 2017
WL 6512353, at *11 ([T]he intent contemplated by Rule 37 is not merely the intent to perform
an act that destroys ESI but rather the intent to actually deprive another party of evidence”)).

Mere speculation is not enough—Plaintiff must produce evidence of L’Oréal’s intent to deprive
Plaintiff of ESI in this litigation. Whether this Court requires “clear and convincing” evidence of
intent to deprive, 6 or applies the preponderance of the evidence standard, 7 Plaintiff cannot meet
the standard. There is no evidentiary basis for Plaintiff’s allegations that L’Oréal acted with an
intent to deprive Plaintiff of relevant ESI in this litigation. Because Plaintiff cannot make the
predicate showing of intent under Rule 37(e)(2), sanctions—particularly a severe sanction like an


6
  See, e.g., Lokai Holdings, 2018 WL 1512055, at *16 (“[T]his Court will not make a finding of intent to
deprive on the basis of suspicion alone. Certainly, the evidence, as it stands, does not clearly and
convincingly show that Defendants sought out emails that could disadvantage them in this case, and then
chose those particular emails to delete, for the purpose of keeping them out of Lokai’s hands.”)); see also,
Rothman v. City of New York, 2019 WL 6210815, at *4 (S.D.N.Y. Nov. 21, 2019).
7
  See, e.g., Watkins v. New York City Transit Auth., 2018 WL 895624, at *10 (S.D.N.Y. Feb. 13, 2018)
(moving party “has the burden of establishing the elements of a spoliation claim by a preponderance of
the evidence.”) (citing McIntosh v. United States, 2016 WL 1274585, at *33 (S.D.N.Y. Mar. 31, 2016)).
            Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 6 of 11


Honorable Lorna G. Schofield
September 14, 2020
Page 6


adverse inference—would be improper. See Greer v. Mehiel, 2018 WL 1626345, at *8 (S.D.N.Y.
Mar. 29, 2018), motion for relief from judgment denied, 2019 WL 400607 (S.D.N.Y. Jan. 31,
2019), and aff'd, 805 F. App'x 25 (2d Cir. 2020). If Plaintiff is entitled to any relief at all—which
she is not—it would be limited to curative measures under subsection (1) of Rule 37(e), and only
if Plaintiff can show prejudice. See Rothman v. City of New York, No. 19-CV-225 (CM) (OTW),
2019 WL 6210815, at *3 (S.D.N.Y. Nov. 21, 2019). Here, Plaintiff has not and cannot meet this
high standard.

              c. Plaintiff is not prejudiced because L’Oréal has cured potential discovery
                 gaps consistent with Rule 37(e)(1)

Plaintiff has failed to meet her burden of demonstrating how she has been prejudiced, particularly
when L’Oréal has gone to great lengths to cure any prior deficiencies. See IBM v. Naganayagam,
2017 WL 5633165 (S.D.N.Y. Nov. 21, 2017) (moving party is required to prove prejudice in
situations where—as here—“‘the abundance of preserved information [ ] appears sufficient to
meet the needs of all parties.’”) (citing Fed. R. Civ. P. 37(e) advisory committee’s notes to 2015
amendment)). Plaintiff’s speculation that she will suffer harm is not enough. 8

III. Plaintiff is not entitled to attorney fees or costs of motion practice

As it is yet to be determined whether relevant ESI has been lost, Plaintiff’s motion and granting
any remedy or relief, including fees or costs, is premature and should be held in abeyance.

IV. Conclusion

For all the reasons outlined above, Plaintiff’s motion should be denied in its entirety.

To the extent the Court requires additional information before ruling, we respectfully request an
opportunity to be heard via conference and/or motion papers.

We thank Your Honor for your consideration.

Respectfully submitted,


/s/ Jean L. Schmidt

Jean L. Schmidt


cc:       Mr. Gregory S. Chiarello (via ECF)
          Ms. Allison L. Van Kampen (via ECF)



8
    See supra n.5.
Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 7 of 11




            EXHIBIT A
                                 Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 8 of 11




Custodian                    Title                                Relevance to Plaintiff’s Complaint                Email/Text Messages1
Decisions Makers
Dan Bethelmy-Rada            International Brand                  Participated in the decision to                   All email collected
                             Director General Manager             terminate Plaintiff on June 15, 2018
                             Matrix DMI                           after Diorio gave him paper copies of             Text messages not available
                                                                  text messages Plaintiff had sent to
                             Plaintiff’s Supervisor               Diorio.                                           Remedial source: group test messages
                                                                                                                    with Conroy, Griggs, Krafft;
                                                                                                                    individual text messages with
                                                                                                                    Conroy; paper printouts

                                                                                                                    Text messages produced from
                                                                                                                    Plaintiff’s team show that Rada spoke
                                                                                                                    to two members of her team (Griggs
                                                                                                                    and Alcolea) in person in the days
                                                                                                                    leading up to Plaintiff’s dismissal –
                                                                                                                    not via text as Plaintiff contends.
                                                                                                                    (Dkt. 76, p.4).

                                                                                                                    Note - Plaintiff produced only a few
                                                                                                                    text messages that are between just
                                                                                                                    herself and Rada, the earliest in April
                                                                                                                    2018.

Maria Morales                Human Resources                      Participated in the decision to                   All email collected
                             Business Partner for                 terminate Plaintiff on June 15, 2018.
                             Bethelmy-Rada’s group                                                                  All relevant text messages produced
                                                                  On June 15, 2018, Diorio emailed
                                                                  Morales copies of the text messages
                                                                  she had given Rada.



1
 All relevant email data collected in Spring 2019 has been produced. Additional email data collected in July 2020 is still being reviewed, and all relevant data
will be produced.
                       Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 9 of 11




Custodian           Title                  Relevance to Plaintiff’s Complaint     Email/Text Messages1
Plaintiff’s Peers
Kelly Conroy        VP – Education                                                All email collected

                                                                                  All relevant text messages produced

                                                                                  Note: Plaintiff failed to produce text
                                                                                  messages with Conroy related to her
                                                                                  (Plaintiff’s) inappropriate behavior.

Nicolas Krafft      VP – Business          The only time Krafft is mentioned in   All relevant text messages produced
                    Development            Plaintiff’s Amended Complaint is in
                                           connection with an incident between    All email through June 4, 2018
                                           her and Krafft at the WorldWide        collected in June 2019 except for
                                           meeting in France on May 28, 2018,     filtered data, and all relevant emails
                                           and her complaint to Rada on June 6,   produced.
                                           2018 that Krafft was sexist, and
                                           intolerant. (See Amended Compl.        Krafft’s O365 email purged in July
                                           (Dkt. 20), ¶¶ 8, 219-237, 244-248).    2020, but all email as of 12/10/19
                                           Plaintiff alleges that she was         was copied to his laptop hard drive
                                           terminated in retaliation for her      which was preserved and collected in
                                           complaint to Rada about Krafft.        July 2020.

                                           All emails and text messages
                                           regarding that incident and her
                                           complaint have been produced.




                                                                                                                           2
                           Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 10 of 11




Custodian              Title                    Relevance to Plaintiff’s Complaint       Email/Text Messages1
Nour Tayara            VP – Marketing           Plaintiff alleges that she was treated   All email collected
                                                differently than Tayara because he
                                                received executive coaching and she      Text messages not available
                                                did not. All documents related to
                                                executive coaching and Tayara’s          Remedial source: group text
                                                coaching have been produced.             messages with Conroy, Griggs, and
                                                                                         Krafft

Chizuru Wykoff         AVP – Creative                                                    All email collected

                                                                                         All relevant text messages produced
Plaintiff’s Subordinates
Jeanna Diorio          Manager – Digital        Diorio complained about Plaintiff to     All relevant text messages produced
                                                Human Resources in early April 2018
                                                in person. Human Resources then          All email through June 6, 2018
                                                conducted an investigation and           collected in June 2019, except for
                                                interviewed all of Plaintiff’s direct    filtered data, and all relevant emails
                                                reports. Documents related to Diorio’s   produced.
                                                complaint and the investigation have
                                                been produced.                           Remedial source: search of all
                                                                                         collected emails for the original 11
                                                In June 2018, Diorio complained to       custodians, plus 3 additional
                                                Compliance, Human Resources and          custodians, for Diorio’s name in
                                                Rada about Plaintiff and provided        from/to/cc/bcc fields
                                                them with hard copies of Plaintiff’s
                                                text messages to her and Plaintiff’s     Plaintiff failed to produce relevant
                                                social media posts. All documents        text messages she sent to Diorio,
                                                related to Diorio’s complaint,           including text messages threatening
                                                including emails, have been produced.    Plaintiff’s peers Chizuru and “Bart”




                                                                                                                                  3
                  Case 1:18-cv-09786-JPC Document 82 Filed 09/15/20 Page 11 of 11




Custodian       Title                    Relevance to Plaintiff’s Complaint   Email/Text Messages1
Nahema Conesa   Manager – Social Media   Alcolea was interviewed by Human     All email collected
Alcolea                                  Resources in April 2018 and voiced
                                         her complaints about Plaintiff.      Text messages not available

                                         Rada spoke to Alcolea on June 12,    Remedial source: group and
                                         2018 about Plaintiff.                individual text messages with Diorio,
                                                                              Griggs and/or Conroy

Taylor Griggs   Manager – Social Media   Griggs was interviewed by Human      All email collected
                and Director – Social    Resources in April 2018 and voiced
                Media                    his complaints about Plaintiff.      All relevant text messages produced

                                         Rada spoke to Griggs on June 12,
                                         2018 about Plaintiff.




                                                                                                                      4
